Citation Nr: 1215516	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-34 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for chronic left ankle sprain.

3.  Entitlement to service connection for chronic right ankle sprain.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) and Barrett's esophagus.

6. Entitlement to service connection for extraction of tooth #19 (claimed as osteomyelitis of left lower jaw). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran and his wife testified as to the issues on appeal before the undersigned Acting Veterans Law Judge (VLJ) at the VA Central Office in Washington, DC, in August 2011.  A transcript of that hearing is associated with the claims file.  

In August 2011 and September 2011, after the last adjudication of these issues by the RO, the Veteran submitted additional evidence in support of his claims, along with a waiver of review of such evidence by the agency of original jurisdiction (AOJ).  Therefore, the Board may properly consider this new evidence in the first instance in connection with the Veteran's claims.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

The Board observes that the Veteran filed a notice of disagreement (NOD) as to 14 issues from the February 2006 rating decision (which decision addressed 19 issues).  The AOJ issued a statement of the case (SOC) as to 13 of the issues in July 2007, but the 14th issue (service connection for extraction of tooth #19, claimed as osteomyelitis of the left lower jaw (which was issue # 19 in the rating decision)) has not yet been addressed in an SOC.  As discussed below, the case must be remanded to the AOJ for the issuance of an SOC as to this issue.  

With respect to the other issues addressed in the Veteran's NOD, the Veteran limited his substantive appeal (VA Form 9) to the five issues listed on the first page of this decision.  No other communication has been received from the Veteran or his representative that may be construed as a substantive appeal as to the other issues.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2011).  As such, the other issues from the July 2007 SOC are no longer on appeal.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent documents that are not also in the paper claims file.  

The issue of service connection for extraction of tooth #19 (claimed as osteomyelitis of the left lower jaw) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is presumed to have been sound upon entry into service despite an earlier back injury, he was treated repeatedly for recurrent low back pain during service, he has had low back symptomatology (including pain) continuously since service, and he was diagnosed with arthritis as shown by x-rays and met the criteria for a compensable rating for such disability within one year following service.

2.  The Veteran was treated repeatedly for left ankle sprain or chronic ankle instability during service, he has had persistent recurrent left ankle pain and other symptomatology continuously since service, and the preponderance of the evidence shows that the current chronic left ankle sprain was incurred during service.

3.  The Veteran was treated repeatedly for right ankle sprain or chronic ankle instability during service, he has had persistent recurrent right ankle pain and other symptomatology continuously since service, and the preponderance of the evidence shows that the current chronic right ankle sprain was incurred during service.

4.  The Veteran was treated repeatedly for sinusitis during service, he has had persistent recurrent symptomatology of sinusitis continuously since service, and the preponderance of the evidence shows that the current chronic sinusitis was incurred during service.

5.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal, his GERD and Barrett's esophagus have been manifested by persistently recurrent epigastric distress with daily abdominal pain, burning sensation (pyrosis), belching and burping, and regurgitation with occasional blood, as well as frequent nausea usually after eating, periodic bloody stools, loss of appetite, and arm or shoulder pain despite acid-blocking medications and modified diet, which are productive of considerable health impairment; but without vomiting, material weight loss, hematemesis, melena, or moderate anemia, and no severe health impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the low back have been met on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for chronic left ankle sprain have been met on a direct basis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection for chronic right ankle sprain have been met on a direct basis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for service connection for sinusitis have been met on a direct basis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  The criteria for an initial rating of 30 percent, but no higher, for GERD and Barrett's esophagus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.113, 4.114, Diagnostic Code 7399-7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board's decision herein constitutes a full grant of the four service connection claims on appeal, no further action is necessary to comply with these provisions in this regard.  

The remaining issue concerns the initial rating that was assigned for GERD and Barrett's esophagus after the grant of service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).    

Here, the Veteran was provided with notice of the evidence and information necessary to substantiate a service connection claim, as well as his and VA's responsibilities in obtaining such evidence, in December 2005, prior to the initial rating decision in February 2006.  In April 2006, he was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although not strictly required, the Veteran was also advised of the relevant diagnostic code and rating criteria and potential "daily life" evidence in March 2009.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice" for increased rating claims).  

The Board notes that the latter two letters were sent after the initial adjudication of the Veteran's claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) (holding that proper VCAA notice must be provided prior to the initial unfavorable decision on a claim).  However, this timing defect was cured by the subsequent readjudication of the claim, including in a March 2010 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Additionally, to the extent that the undersigned Acting VLJ did not explain the bases of the prior determinations concerning the initial rating, or suggest the submission of evidence that may have been overlooked, during the August 2011 Board hearing, the Veteran has not been prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. § 3.103(c)(2)).  Rather, the Acting VLJ asked questions in an attempt to obtain evidence to substantiate the claim, and the Veteran and his wife testified as to the severity of his symptoms throughout the appeal.  The hearing focused on the elements necessary to substantiate his claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  

Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  There has also been no allegation of prejudice as a result of any possible notice defects pertaining to the downstream element of the disability rating.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claim, and he and his representative have submitted pertinent evidence and made pertinent arguments in support of his claim for a higher initial rating.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Accordingly, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and adequate notice has been provided.

Concerning the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records have been obtained and considered.  There is no indication that he receives any disability benefits from the Social Security Administration.  Additionally, the Veteran was afforded VA examinations in January 2006 and June 2007 concerning his GERD and Barrett's esophagus.  The Board notes that the Veteran and his representative have requested a new VA examination for such disability, arguing that the prior examinations did not record his symptomatology with enough specificity and also that his disability has increased in severity since that last examination.  The Board further notes that the most recent medical evidence of record concerning the Veteran's GERD and Barrett's esophagus is dated in 2009, and the Veteran reported current treatment from this same provider during the August 2011 hearing.  

However, the Veteran and his wife competently and credibly described the Veteran's symptomatology and its severity during the hearing.  They described both the current severity and the severity throughout the appeal, and there are also other lay statements of record concerning the severity earlier in the appeal, to include after the last VA examination and medical evidence.  As discussed below, the lay and medical evidence of record are generally consistent throughout the appeal with respect to such symptomatology.  There is also no suggestion that the Veteran's disability has increased in severity since the August 2011 hearing.  As such, there is no indication that any outstanding treatment records would provide further support for the Veteran's claim.  Additionally, the Board finds that a new VA examination is not necessary, as the currently available lay and medical evidence (and particularly during the August 2011 hearing) is sufficient to establish the severity of his disability under the applicable diagnostic codes.  Accordingly, the medical evidence of record is sufficient for a fair adjudication.  The Veteran is not prejudiced by any outstanding records, and no further VA examination is necessary.  

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on his claim for a higher rating at this time.

II.  Analysis

Service connection claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence establishes that the disease was incurred during active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, will be presumed to be related to service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is favor of the grant of service connection for a low back disability, bilateral ankle disabilities, and sinusitis.  The reasons follow.

The Veteran served on active duty for over 22 years.  Two months after his retirement from service, in November 2005, he sought service connection for several disabilities, including those on appeal.  He was afforded a VA examination concerning each of these disabilities in January 2006.  Thereafter, the AOJ noted that the Veteran had been treated for recurrent low back pain, chronic left and right ankle sprain, and sinusitis repeatedly during service, and that such treatment was noted in his military retirement examination.  However, the AOJ denied service connection for each condition based on a finding of no permanent residuals or chronic diagnosed disability.  With respect to sinusitis, the AOJ also stated that this condition was considered congenital or developmental and is not related to service or subject to service connection.  However, as discussed below, the Board finds that the preponderance of the evidence shows a chronic disability for each of these conditions that started during service, and that each of them has continued to exist since service.

With respect to a low back disorder, the Board notes that the AOJ treated the Veteran's submission of a December 2008 x-ray showing degenerative changes as a new claim for arthritis, separate from the initial claim for recurrent low back pain.  However, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  As such, this is still part of the initial claim on appeal, as argued by the Veteran's representative.  

The Veteran was treated for low back pain as early December 1985, only a few years after entering into active duty in June 1983.  The Board observes that there are indications of a possible preexisting low back condition and/or congenital defect in the Veteran's service records.  Although the AOJ did not address such evidence or applicable laws, it is important to do so for a proper adjudication of this claim.

Specifically, during several treatment sessions through March 1986, the Veteran reported injuring his back in a motor vehicle accident prior to service, and having pain since that time.  However, he did not report this during his service entrance examination, and no defect or disability was noted at that time.  Further, the Veteran denied any back pain prior to service on several occasions, and he reported pain beginning during service.  Additionally, during work-ups from December 1985 through March 1986, x-rays were noted to show a minor congenital abnormality of the lumbosacral spine.  See, e.g., December 1985 x-ray, July 1986 letter summarizing treatment.  The Veteran continued to be treated for chronic low back pain throughout service.  He also reported recurrent low back pain during general evaluations at the end of his military career, including at a March 2004 periodic evaluation and also at his March 2005 service retirement examination.  

A Veteran is considered to have been in sound condition upon examination and entry into service, except as to defects, infirmities, or disorders noted at that time, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. 3.306.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's condition was both preexisting and not aggravated by service.  If VA fails to rebut the presumption of soundness, the Veteran's claim is treated as one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A congenital or developmental defect is not considered a disease or injury for VA purposes, and it generally may not be service-connected as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9.  Further, the general presumption of soundness upon entry into service, does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See 38 U.S.C.A. §§ 1110, 1111; VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The standards for aggravation as set forth above also apply to a congenital defect.

Under the circumstances of this case, the Veteran is presumed to have been sound upon entry into service because no disability or defect was noted on his entrance examination.  There is also conflicting evidence as to when his low back pain began, so the Board cannot find it clearly and unmistakably preexisted his entry into active service.  Further, there is ample evidence of an increase in any possibly preexisting or congenital condition during service.  There is no finding or indication that this is due to the natural progress of any preexisting disease, or other clear and unmistakeable evidence of a lack of aggravation.  As such, the presumption of soundness has not been rebutted, and the Veteran's service-connection claim is for service incurrence (as opposed to service aggravation).  

The Board notes that the identified congenital abnormality was noted to be of no clinical significance during service.  See, e.g., July 1986 letter.  Further, a congenital abnormality has not been identified in subsequent diagnostic studies.  As such there is not clear and unmistakable evidence that the Veteran actually has a congenital defect.  However, to the extent that the Veteran's low back pain may be due to a congenital defect, the evidence tends to show an increase in any such disability during service.

Furthermore, the evidence of record establishes entitlement to service connection for a low back disability on a presumptive basis.  Although the January 2006 VA examiner stated that the Veteran had "[r]ecurrent low back pain; no diagnosis established," this is inconsistent with the x-rays taken at that time.  In particular, the January 2006 x-ray report reflects "early degenerative osteoarthritis, not unusual for the patient's age."  Similarly, he was diagnosed with mild degenerative change at L5-S1 in a December 2008 private x-ray.  The Veteran's range of motion was also reduced to an extent to meet the criteria for a compensable rating during the January 2006 VA examination.  Specifically, he had forward flexion of the thoracolumbar spine to 65 degrees, and combined range of motion of the thoracolumbar spine of 185 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Injuries of the Spine (providing for a 10 percent rating where forward flexion of the thoracolumbar spine is between 60 and 85 degrees, or combined motion is between 120 and 235 degrees).  Accordingly, although not diagnosed during service, the Veteran had arthritis of the low back shown by x-rays that manifested to a compensable degree within one year following service.  As such, he is entitled to service connection for such disability on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Concerning the left and right ankles, the Veteran and his wife testified to at least two specific injuries during service, as well as continued pain since that time.  He stated that his ankles give out or sprain several times a year, with the right ankle being worse than the left.  The Veteran denied any current treatment, stating that he self-treats with rest and a wrap, as he was told to do during treatment in the past.  

Service records confirm a right ankle sprain in October 1984 and June 1988, as well as a left ankle sprain in September 1992.  There is also a notation of chronic bilateral ankle sprains in November 2002, and the Veteran was noted to have pain from numerous ankle sprains in a March 2004 periodic evaluation.  Similarly, during the March 2005 retirement examination, the Veteran reported swollen or painful joints for both ankles and stated that he wore ankle braces with activity.  He was noted to have bilateral ankle pain and chronic instability of the ankles.  

During the January 2006 VA examination shortly after retirement from service, there were no objective abnormalities, and x-rays were negative.  The examiner diagnosed recurrent ankle pain with multiple sprains.  Contrary to the AOJ's determination, this does not amount to the lack of a diagnosis.  Rather, the examiner acknowledged the Veteran's treatment and diagnoses during service, including during the March 2005 retirement examination.  Further, the Veteran has continued to report recurrent bilateral ankle sprains with pain several times a year.  Although there is no post-service medical opinion linking the Veteran's current bilateral ankle disabilities to service, it is not necessary in this case.  Rather, the Veteran was diagnosed with chronic ankle instability at the end of his military career and was again noted to have multiple sprains in the VA examination within one year following service.  Further, the testimony from the Veteran and his wife as to persistent and recurrent observable symptomatology is both competent and credible, as it is consistent with the other evidence of record, to include the service records.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, service connection is warranted for chronic bilateral ankle sprains on a direct basis.  38 C.F.R. § 3.303.

With respect to sinusitis, the Veteran testified during the Board hearing that he had symptoms including congestion and possibly headaches during service and around the time of the VA examination, most frequently in the spring and the fall.  He stated that such symptoms had become more frequent since that time, in that they were now year-round.  He denied any current treatment, stating that he primarily self-medicated with over-the-counter products after service.  

Service records are consistent with the Veteran's testimony.  Specifically, they confirm treatment on several occasions for sinus symptoms including congestion.  The Veteran reported sinusitis during evaluations in March 2004 and also for retirement in March 2005, stating that he had frequent sneezing, shortness of breath, watery eyes, congestion, and headaches in the spring and winter months.  

These symptoms and frequency are also recorded during the January 2006 VA examination, although the Veteran denied any symptoms at that particular time.  The examiner diagnosed recurrent sinusitis, none at present time.  Similar to the ankles, this does not constitute a lack of a diagnosis.  Rather, the examiner acknowledged the Veteran's persistent and recurrent symptomatology, which is also confirmed in his service treatment records.  As with the ankles, there is no need for a post-service medical opinion linking the current sinusitis to service, as the Veteran's testimony of observable symptoms is both competent and credible and is also sufficient to establish a diagnosis for this condition.  See Jandreau, 492 F.3d at 1376-77.  He had recurrent sinusitis during service, during the first year following service, and continuously since that time.  Although the AOJ indicated that the Veteran's sinusitis was considered congenital or developmental and, therefore, is not subject to service connection, there is no evidence of record to support such a finding.  Rather, the preponderance of the evidence supports the grant of service connection for sinusitis on a direct  basis.  38 C.F.R. § 3.303.

Initial rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

As there is no diagnostic code directly applicable to GERD or Barrett's esophagus, the AOJ assigned noncompensable rating for such disability under DC 7399-7346, as analogous to hiatal hernia (DC 7346).  See 38 C.F.R. § 4.27 (concerning analogous ratings for unlisted conditions).  Hiatal hernia warrants a 60 percent rating where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned for symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 7346.  

After carefully reviewing the lay and medical evidence of record, the Board finds that the preponderance of the evidence is in favor of the grant of a 30 percent rating, but no higher, for the Veteran's GERD and Barrett's esophagus for the entire period on appeal.  The reasons follow.

The Veteran and his wife have consistently described his epigastric symptomatology throughout the appeal.  In particular, during the August 2011 Board hearing, the Veteran testified to frequent pain, a burning sensation, and belching or burping hundreds of times per day.  He further reported regurgitating several times per week, with occasional blood in the spit-up, as well as becoming nauseated several times per week, usually after eating.  The Veteran also testified to bloody stools approximately once per month, loss of appetite, and arm or shoulder pain.  He denied any vomiting, weight loss, or anemia.  Although the Veteran initially reported bloody vomit, he later clarified that it was more spit-up with regurgitation.  These symptoms have persisted despite modifying his diet and taking acid-blocking medications.  The Veteran has been taking Aciphex for several years, which seems to have less side effects than prior medications.  

The Veteran's wife testified during the August 2011 hearing that she has observed him in a great deal of comfort after eating dinner on a daily basis, which lasts throughout the evening and sometimes even awakens him at night.  The Veteran then stated that this also happens after eating breakfast and lunch.  The Veteran's wife also reported consistent symptoms in a July 2009 written statement.  In particular, she stated that he continued to have daily stomach and chest pains, as well as belching with acid regurgitation, especially at night, despite quality medical care and a prescription acid-blocking medication, currently Aciphex.  The Veteran's wife summarized that he must routinely visit the gastroenterologist to evaluate the progress of his GERD and Barrett's esophagus and minimize further damage.  She stated that the Veteran has been told that he will never be symptom-free, but that regular medication will help reduce the severity of pain and discomfort.

During service, the Veteran was treated repeatedly for flatulence, heartburn, indigestion, and frequent belching or burping, which was noted to be severe on several occasions.  In the March 2005 retirement examination, he was noted to have a diagnosis of Barrett's disease with frequent heartburn and indigestion.  This evidence resulted in the grant of service connection for such disability.  

At the January 2006 VA examination, the Veteran reported recurrent heartburn, and the examiner continued the diagnosis of GERD and Barrett's esophagus.  He made a notation that symptoms were controlled by Aciphex and diet.  Another VA examination was conducted in June 2007, at which point the Veteran reported flatulence and regurgitation, especially at night.  He stated that these symptoms had decreased with Aciphex and modified diet, but he still has symptoms especially after eating acidic foods.  The examiner stated that the symptoms were consistent with GERD.  The Board notes that neither of these examination reports includes a detailed description of symptomatology at that time, to include the symptoms described during the Board hearing and other lay statements or in the rating criteria.  

The Veteran has also submitted private treatment records dated from April 2007 through May 2009 in support of his claim for a higher rating.  An April 2007 letter from the provider summarizes the Veteran's symptoms as lower abdominal discomfort and reflux symptoms manifested with belching.  A rectal exam the prior week was noted to be negative for occult blood.  A May 2007 esophagogastroduodenoscopy (EGD) was interpreted to show erosion, esophageal spasm with functional dyspepsia, and uncomplicated GERD without obvious esophagitis.  Similarly, the May 2007 biopsy report reflects minimal chronic inflammation of the stomach consistent with mild chronic gastritis, as well as changes consistent with GERD.  A November 2008 record notes a history of progressive burping and belching (noted to be the Veteran's GERD equivalent), stating that the last upper endoscopy showed erosive disease and esophageal spasms.  A May 2009 EGD then showed mild gastritis and spasms in the esophagus with breakthrough dyspepsia.  Similarly, the May 2009 biopsy report noted no evidence of active gastritis or ulceration in the stomach, but evidence of acute esophago-gastritis with moderate acute and chronic inflammation.

Considering all evidence of record, the Board finds that the lay statements from the Veteran and his wife as to the nature and severity of his symptomatology throughout the appeal are generally consistent with the medical evidence of record.  Further, while the Veteran's symptoms have increased in severity over the years, the Board finds that they have been productive of considerable impairment of health throughout the appeal.  In particular, resolving all reasonable doubt in the Veteran's favor, the Board finds that his GERD and Barrett's esophagus have manifested by persistently recurrent epigastric distress with daily abdominal pain, burning sensation (pyrosis), and belching and burping.  He has also had frequent regurgitation (with occasional blood in the spit-up) and nausea, as well as occasional bloody stools, loss of appetite, and arm or shoulder pain.  These symptoms persist despite the use of  despite acid-blocking medications and modified diet.  Further, they are productive of considerable health impairment.  In particular, there is objective evidence of erosion and mild gastritis, and the Veteran experiences pain and other symptoms on a daily basis.  As such, the Veteran meets the criteria for a 30 percent rating under DC 7346, as analogous to hiatal hernia.

However, a rating in excess of 30 percent is not warranted under this code.  Specifically, there is no evidence of vomiting (as opposed to acid regurgitation), material weight loss, hematemesis, melena, or moderate anemia, as contemplated by the next higher rating of 60 percent under DC 7346.  Further, the Veteran's combination of symptoms does not rise to the level of severe health impairment, as required for such higher rating.  See 38 C.F.R. § 4.114.  Rather, he continues to lead a relatively normal life and works on a regular basis, and his symptoms since starting on Aciphex prior to the appeal have been noted to be mild or moderate.

The Board has also considered whether a higher rating is warranted under any other potentially applicable code.  In particular, as there is evidence of gastritis, the Board notes that ratings of 10, 30, and 60 percent are available for hypertrophic gastritis, or atrophic gastritis is to be rated based on the underlying condition.  To warrant a 60 percent rating under this code, there must be chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  See 38 C.F.R. § 4.114, DC 7307.  Although there is evidence of erosion in this case, there is no indication that it is in large areas, and there is also no indication of large ulcerated areas or severe hemorrhaging.  As such, a higher rating is not warranted under this code.

Further, as there is evidence of esophageal spasm, the Board notes that such condition may be rated based on the degree of obstruction (or stricture) if it is not amenable to dilation.  Esophageal stricture warrants a 30 percent rating where it is moderate, a 50 percent rating where it is severe (permitting liquids only), and an 80 percent rating where it permits passage of liquids only and there is marked impairment of general health.  38 C.F.R. § 4.114, DCs 7203 & 7204.  The evidence does not warrant a rating in excess of 30 percent under this code, as the Veteran retains the ability to eat both solid and liquid foods.  Further, there is only moderate impairment of health, for the reasons discussed above.  

The Board notes that, under 38 C.F.R. § 4.113, coexisting diseases of the digestive system, and particularly within the abdomen produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  However, certain diseases do not lend themselves to distinct and separate disability evaluations without violating the principle of pyramiding as set forth in 38 C.F.R. § 3.14.  As such, 38 C.F.R. § 4.114 provides that ratings under DCs 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture.  The Board observes that the diagnostic codes for esophageal spasm or stricture (DCs 7203 and 7204) are not included in this list.  However, the Veteran's symptoms due to esophageal spasm have been considered in support of the assignment of the 30 percent rating herein for GERD and Barrett's esophagus resulting in considerable health impairment, as contemplated under DC 7346.  As such, a separate rating may not be assigned for the same symptomatology under DC 7203, because this was constitute impermissible pyramiding.  See Esteban, 6 Vet. App. at 262.  

Finally, although there is no evidence of ulceration, the Board has considered the diagnostic codes concerning gastric ulcer (DC 7304) and marginal or gastrojejunal ulcer (DC 7306), as they contemplate some of the symptoms that are manifested by the Veteran.  However, a rating in excess of 30 percent is not warranted under DC 7304 because the evidence does not show impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging at least 10 days and occurring at least four times per year.  Rather, the Veteran has denied anemia or weight loss, and there is no indication of incapacitating episodes.  Further, a rating in excess of 30 percent is not warranted under DC 7306 because there is no evidence of vomiting or melena (black, tarry stools), or of definite impairment of health, hematemesis or weight loss.  See 38 C.F.R. § 3.114.

In summary, resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to a 30 percent rating, but no higher, for his GERD and Barrett's esophagus throughout the appeal.  All possibly applicable rating codes have been considered, and there is basis upon which to assign a higher evaluation for such disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not appropriate, as the manifestations of the Veteran's GERD and Barrett's esophagus have remained relatively stable throughout the appeal.  See Fenderson, 12 Vet. App. at 126-27.  Although the Veteran has had some increase in frequency and severity of symptoms, they have not increased to the point to warrant a higher rating under any applicable code, for the reasons discussed above.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the Board has compared the severity and symptomatology of the Veteran's GERD and Barrett's esophagus with the criteria found in the rating schedule.  As discussed above, the symptomatology of these disabilities are fully addressed by the criteria in the rating schedule.  Although belching or burping is not specifically listed, it has been considered together with the Veteran's other symptoms to determine the degree of impairment of health as a result of such disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Moreover, there is no indication of any hospitalization or time lost from work as a result of the Veteran's GERD and Barrett's esophagus during the course of the appeal.  While the Veteran has reported some interference with work as result of this disability, such interference is contemplated by the schedular rating criteria and the rating assigned herein.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, it is unnecessary to refer this case for consideration of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Additionally, the Board has considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran reported working for the government during the August 2011 hearing, and there is no indication that he has been unemployed during the appeal.  As such, a claim for a TDIU has not been raised and need not be addressed. 

The Veteran's claim for a higher initial rating for GERD and Barrett's esophagus has been granted in part, with application of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 30 percent for such disability at any point.  As such, the benefit of the doubt doctrine does not apply and the Veteran's claim must be denied in this regard.  38 C.F.R. § 4.3.  


ORDER

Service connection for arthritis of the low back is granted.

Service connection for chronic left ankle sprain is granted.

Service connection for chronic right ankle sprain is granted.

Service connection for sinusitis is granted.

An initial rating of 30 percent for GERD and Barrett's esophagus is granted, subject to the controlling statutes and regulations concerning payment of monetary benefits.  


REMAND

The AOJ denied the Veteran's claim for service connection for osteomyelitis of the left jaw, which was recharacterized as extraction of tooth #19, in the February 2006 rating decision.  In March 2006, the Veteran submitted a timely notice of disagreement as to this issue.  See 38 C.F.R. §§ 20.201, 20.302 (2011).  There is no indication of record that the Veteran has withdrawn his dispute, and he has not yet been provided with a statement of the case (SOC) as to this issue.  As such, the Board has no discretion and the case must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case on the issue of entitlement to service connection for extraction of tooth #19 (claimed as osteomyelitis of the left jaw), after consideration of all evidence of record.  See 38 C.F.R. §§ 19.29-19.30; Manlincon, 12 Vet. App. at 240.  The Veteran should be advised that a substantive appeal has not been received concerning this issue, as well as of the requirements for an adequate and timely substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Thereafter, if a timely substantive appeal is filed and subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  See Smallwood, 10 Vet. App. at 97.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


